     Case 8-19-08021-ast         Doc 28-2     Filed 05/22/19     Entered 05/22/19 16:30:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:                                                         Case No.:       18-75904-ast

JOANN KOLNBERGER                                               Adversary No.   19-8021-ast

                                                               Chapter:        13



JOANN KOLNBERGER,

         Plaintiff,
v.                                                             DECLARATION OF HEATHER
                                                               ELIZABETH SAYDAH IN
SPECIALIZED LOAN SERVICING INC., BANK OF                       SUPPORT OF DEFENDANT
AMERICA, N.A., DEUTSCHE BANK NATIONAL                          BANK OF AMERICA, N.A.’S
TRUST COMPANY, AS TRUSTEE, ON BEHALF OF                        MOTION TO DISMISS
THE HOLDERS OF THE IMPAC SECURED ASSETS                        DEBTOR’S SECOND AMENDED
CORP., MORTGAGE PASS-THROUGH                                   ADVERSARY COMPLAINT
CERTIFICATES SERIES 2006-4

         Defendants.


         I, HEATHER ELIZABETH SAYDAH, hereby declare under the penalty of perjury,

pursuant to 28 U.S.C. §1746, as follows:

         1.       I am an attorney at law with Winston & Strawn LLP, attorneys for Defendant

Bank of America, N.A. (“BANA”) in the above-captioned matter.

          2.      This Declaration is submitted in support of BANA’s Motion to Dismiss Debtor’s

 Second Amended Adversary Complaint.

         3.       Attached hereto as Exhibit A is a true and correct copy of the docket for Nassau

County, Index No. 007128/2015 (the “Foreclosure Action”).
     Case 8-19-08021-ast         Doc 28-2    Filed 05/22/19      Entered 05/22/19 16:30:59




          4.     Attached hereto as Exhibit B is a true and correct copy of Debtor’s Opposition to

the Deutsche Bank’s Motion for Judgment of Foreclosure on Sale filed in the Foreclosure

Action.

          5.     Attached hereto as Exhibit C is a true and correct copy of the Judgment of

Foreclosure and Sale entered in the Foreclosure Action on June 11, 2018.

          I hereby declare under penalty of perjury that the foregoing statements made by me are

true and correct.

Dated: May 22, 2019                    Respectfully submitted,
       New York, New York
                                              WINSTON & STRAWN, LLP

                                       BY:    /s/Heather Elizabeth Saydah
                                              Heather Elizabeth Saydah, Esq.
                                              200 Park Avenue
                                              New York, NY 10166
                                              (212) 294-5312
                                              hsaydah@winston.com
                                              Counsel for Bank of America, N.A.
